Exhibit 10.1

EXECUTION VERSION

VOTING AGREEMENT

VOTING AGREEMENT, dated as of April 24, 2007 (this “Agreement”), by and among
Jarden Corporation, a Delaware corporation (“Parent”), and the Stockholders of
K2 Inc., a Delaware corporation (the “Company”), whose names appear on
Schedule I attached hereto (collectively, the “Stockholders”).

W I T N E S S E T H:

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
Parent, K2 Merger Sub, Inc., a Delaware corporation and a wholly-owned
subsidiary of Parent (“Merger Sub”), and the Company are entering into an
Agreement and Plan of Merger, dated as of the date hereof (as amended from time
to time, the “Merger Agreement”), which provides for, among other things, the
merger (the “Merger”) of Merger Sub with and into the Company, with the Company
as the corporation surviving the Merger, upon the terms and subject to the
conditions set forth in the Merger Agreement;

WHEREAS, as of the date hereof, each Stockholder owns, beneficially and of
record, the number of shares of common stock, par value $1.00 per share, of the
Company (the “Common Stock”) set forth opposite such Stockholder’s name on
Schedule I attached hereto (all such shares so owned and which may hereafter be
acquired or owned, beneficially or of record, by such Stockholder prior to the
termination of this Agreement, whether upon the exercise of options, warrants or
other rights to acquire Common Stock or by means of purchase, dividend,
distribution or otherwise, being referred to herein as such Stockholder’s
“Shares”);

WHEREAS, as a condition to the willingness of Parent and Merger Sub to enter
into the Merger Agreement and to incur the obligations set forth therein, Parent
has required that the Stockholders enter into this Agreement; and

WHEREAS, in order to induce Parent and Merger Sub to enter into the Merger
Agreement, the Stockholders are willing to enter into this Agreement;

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, each party hereto,
intending to be legally bound, hereby agrees as follows:

ARTICLE I.

TRANSFER AND VOTING OF SHARES; AND

OTHER COVENANTS OF THE STOCKHOLDERS

SECTION 1.1. Voting of Shares. From the date hereof until the termination of
this Agreement pursuant to Section 3.2 hereof (the “Term”), at any meeting of
the stockholders of the Company, however and whenever called, and in any action
by written consent of the stockholders of the Company, each Stockholder shall
vote such Stockholder’s Shares (i) in favor of the approval and adoption of the
Merger Agreement and the transactions contemplated thereby, including, without
limitation, the Merger, (ii) against (A) any Takeover Proposal other than the
Merger, (B) any proposal for action or agreement that would result in a breach
or



--------------------------------------------------------------------------------

violation of any representation, warranty, covenant, agreement or obligation of
the Company under the Merger Agreement or which is reasonably likely to result
in any of the conditions under the Merger Agreement to the consummation of the
Merger not being satisfied, (C) any change in the directors of the Company, or
(D) any action that could reasonably be expected to impede, interfere with,
delay, postpone or materially and adversely affect the transactions contemplated
by the Merger Agreement or the likelihood of such transactions being
consummated, and (iii) in favor of any matter necessary for consummation of the
transactions contemplated by the Merger Agreement, in the case of each of the
immediately preceding clauses (i), (ii) and (iii), to the extent that any such
matter is considered at any such meeting, or in any such consent, of
stockholders and, in connection therewith, each Stockholder shall execute any
documents which are necessary or appropriate in order to effectuate the
foregoing, including the ability for Parent or its nominees to vote such Shares
directly.

SECTION 1.2. No Inconsistent Arrangements. Each Stockholder shall not during the
Term (i) except as contemplated by Section 1.8, Transfer (as hereinafter
defined), or consent to any Transfer of, any or all of such Stockholder’s Shares
or any interest therein, or create or permit to exist any Lien or other
encumbrance on such Shares, (ii) except as contemplated by Section 1.8, enter
into any Contract, option or other agreement or understanding with respect to
any Transfer of any or all of such Shares or any interest therein, (iii) grant
any proxy, power-of-attorney or other authorization in or with respect to such
Shares, (iv) deposit such Shares into a voting trust or enter into a voting
agreement or arrangement (or any Contract providing therefor) with respect to
such Shares, or (v) take any other action that would in any way restrict, limit
or interfere with the performance of such Stockholder’s obligations hereunder or
the transactions contemplated hereby or by the Merger Agreement (including,
without limitation, the Merger). As used herein, “Transfer” shall mean any sale,
transfer, pledge, hypothecation, encumbrance, assignment or disposition, however
made, consummated or effected, and any offer or Contract to make, consummate or
effect any sale, transfer, pledge, hypothecation, encumbrance, assignment or
disposition. Any purported Transfer other than in accordance with this
Section 1.2 shall be void ab initio.

SECTION 1.3. Proxy. Each Stockholder hereby revokes any and all proxies or
powers of attorney granted or effected by such Stockholder, or otherwise in
effect, prior to the execution of this Agreement in respect of any of such
Stockholder’s Shares and hereby irrevocably and unconditionally constitutes and
appoints Parent, or any nominee of Parent, with full power of substitution and
resubstitution, as its true and lawful attorney-in-fact and proxy (such
Stockholder’s “Proxy”), for and in such Stockholder’s name, place and stead to
vote each of such Stockholder’s Shares as such Stockholder’s Proxy, at every
annual, special, adjourned or postponed meeting of the stockholders of the
Company, including the right to sign its name (as stockholder) to any consent,
certificate or other document relating to the Company that Delaware law may
permit or require as provided in Section 1.1.

EACH STOCKHOLDER HEREBY ACKNOWLEDGES AND AGREES THAT, DURING THE TERM, THE
FOREGOING PROXY AND POWER OF ATTORNEY ARE IRREVOCABLE AND COUPLED WITH AN
INTEREST.

 

2



--------------------------------------------------------------------------------

SECTION 1.4. Waiver of Appraisal Rights. Each Stockholder hereby waives any
rights of appraisal or rights to dissent from the Merger under Section 262 of
the DGCL or otherwise under Delaware law.

SECTION 1.5. Stop Transfer. Each Stockholder shall not request that the Company
register the Transfer (book-entry or otherwise) of any certificate or
uncertificated interest representing any of such Stockholder’s Shares, unless
such transfer is made in strict compliance with the provisions of this
Agreement.

SECTION 1.6. No Solicitation. During the Term, no Stockholder shall in his or
her individual capacity as a stockholder of the Company, nor shall any
Stockholder permit or authorize any of such Stockholder’s officers, directors,
employees, agents, representatives or Affiliates (collectively, the
“Representatives”), (i) solicit or initiate, or encourage, directly or
indirectly, any inquiries regarding or the submission of, any Takeover Proposal,
(ii) unless and until, and only to the extent that, the Company is permitted to
take such actions under Section 5.5 of the Merger Agreement, participate in any
discussions or negotiations regarding, or furnish to any Person any information
or data with respect to, or take any other action to facilitate the making of
any proposal that constitutes, or may reasonably be expected to lead to, any
Takeover Proposal or (iii) unless and until, and only to the extent that, the
Company is permitted to take such actions under Section 5.5 of the Merger
Agreement, enter into any Contract with respect to any Takeover Proposal or
approve or resolve to approve any Takeover Proposal. Upon execution of this
Agreement, each Stockholder shall, and it shall cause its Representatives to,
immediately cease any existing activities, discussions or negotiations with any
Person (other than Parent and Merger Sub) conducted heretofore with respect to
any of the foregoing. Each Stockholder shall promptly notify Parent of the
existence of any such proposal, discussion, negotiation or inquiry received or
engaged in by such Stockholder, and each Stockholder shall immediately
communicate to Parent the terms of any such proposal, discussion, negotiation or
inquiry which it may receive or engage in (and shall promptly provide to Parent
copies of any written materials received by it in connection with such proposal,
discussion, negotiation or inquiry) and the identity of the Person making such
proposal or inquiry or engaging in such discussion or negotiation.

SECTION 1.7. Binding Effect. Notwithstanding anything to the contrary contained
in this Agreement, the provisions of this Agreement apply to each Stockholder
solely in such Stockholder’s capacity as a stockholder of the Company and not in
such Stockholder’s capacity as an officer or director of the Company (it being
understood that the Company has separate and independent obligations to Parent
and Merger Sub under the Merger Agreement, including, without limitation,
Section 5.5 thereof). Without limiting the foregoing, nothing contained in this
Agreement shall in any way limit any actions that any Stockholder, solely in his
or her capacity as an officer or director of the Company, may deem necessary in
the exercise of his or her fiduciary duties, including any actions that
directors are permitted to take pursuant to Section 5.5 of the Merger Agreement.

SECTION 1.8. Permitted Transfers. Notwithstanding anything to the contrary
contained in this Agreement, a Stockholder may Transfer the Stockholder’s
Shares, in accordance with provisions of applicable law, to his or her spouse,
ancestors, descendants or any

 

3



--------------------------------------------------------------------------------

trust controlled by the Stockholder for their benefit; provided however, that
prior to and as a condition of such Transfer, each Person to which any of the
Shares is or may be Transferred shall have executed and delivered to Parent a
counterpart to this Agreement pursuant to which such Person shall be bound by
all the terms and provisions of this Agreement to the same extent that the
Stockholders are bound hereunder.

ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

Each Stockholder, severally and not jointly, hereby represents and warrants to
Parent as follows:

SECTION 2.1. Due Authorization, etc. Such Stockholder has all requisite power
and authority to execute, deliver and perform this Agreement and, without
limiting, and in furtherance of, the foregoing, to appoint Parent as such
Stockholder’s Proxy and to consummate the transactions contemplated hereby. The
execution, delivery and performance of this Agreement, including, without
limitation, the appointment of Parent as Stockholder’s Proxy and the
consummation of the transactions contemplated hereby, have been duly authorized
by all necessary action on the part of such Stockholder. This Agreement has been
duly executed and delivered by or on behalf of such Stockholder and constitutes
a legal, valid and binding obligation of such Stockholder, enforceable against
such Stockholder in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency, moratorium or other similar laws and except
that the availability of equitable remedies, including specific performance, is
subject to the discretion of the court before which any proceeding for such
remedy may be brought. There is no beneficiary or holder of a voting trust
certificate or other interest of any trust whose consent is required for the
execution and delivery of this Agreement or the consummation by such Stockholder
of the transactions contemplated hereby.

SECTION 2.2. No Conflicts; Required Filings and Consents.

(a) The execution and delivery of this Agreement by such Stockholder does not,
and the performance of this Agreement by such Stockholder will not, (i) conflict
with or violate any trust agreement or other similar documents relating to any
trust of which such Stockholder is trustee, (ii) conflict with or violate any
law applicable to such Stockholder or by which such Stockholder or any of such
Stockholder’s properties is bound or affected or (iii) result in any breach of
or constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
acceleration or cancellation of, or result in the creation of a lien or
encumbrance on any assets of such Stockholder, including, without limitation,
such Stockholder’s Shares, pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which such Stockholder is a party or by which such Stockholder or
any of such Stockholder’s assets is bound or affected, except, in the case of
clauses (ii) and (iii), for any such breaches, defaults or other occurrences
that would not prevent or delay the performance by such Stockholder of such
Stockholder’s obligations under this Agreement.

 

4



--------------------------------------------------------------------------------

(b) The execution and delivery of this Agreement by such Stockholder does not,
and the performance of this Agreement by such Stockholder will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental or regulatory authority (other than any necessary filing
under the HSR Act or the Exchange Act), domestic or foreign, except where the
failure to obtain such consents, approvals, authorizations or permits, or to
make such filings or notifications, would not prevent or delay the performance
by such Stockholder of such Stockholder’s obligations under this Agreement.

SECTION 2.3. No Finder’s Fees. No broker, investment banker, financial advisor
or other person is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or commission in connection with this Agreement based upon
arrangements made by or on behalf of such Stockholder. Such Stockholder, on
behalf of itself and its Affiliates, hereby acknowledges that neither such
Stockholder nor any of its Affiliates is entitled to receive any broker’s,
finder’s, financial advisor’s or other similar fee or commission in connection
with the transactions contemplated hereby or by the Merger Agreement.

ARTICLE III.

MISCELLANEOUS

SECTION 3.1. Definitions. Capitalized, undefined terms used in this Agreement
shall have the respective meanings ascribed to such terms in the Merger
Agreement.

SECTION 3.2. Termination. This Agreement shall terminate and be of no further
force and effect upon the earlier of (i) the written mutual consent of Parent
and the Stockholders, (ii) the Effective Time and (iii) any termination of the
Merger Agreement in accordance with its terms. No termination of this Agreement
shall relieve any party hereto from any liability for any breach of this
Agreement prior to such termination.

SECTION 3.3. Further Assurance. From time to time, at Parent’s request and
without consideration, each Stockholder shall execute and deliver such
additional documents and take all such further action as may be necessary or
desirable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement.

SECTION 3.4. Certain Events. Each Stockholder agrees that this Agreement and
such Stockholder’s obligations hereunder shall attach to such Stockholder’s
Shares and shall be binding upon any Person to which legal or beneficial
ownership of such Shares shall pass, whether by operation of law or otherwise,
including, without limitation, such Stockholder’s heirs, guardians,
administrators, or successors. Notwithstanding any Transfer of Shares, the
transferor shall remain liable for the performance of all its obligations under
this Agreement.

SECTION 3.5. No Waiver. The failure of any party hereto to exercise any right,
power, or remedy provided under this agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with its obligations hereunder, any custom or practice of the parties at
variance with the terms hereof shall not constitute a waiver by such party of
its right to exercise any such or other right, power or remedy or to demand such
compliance.

 

5



--------------------------------------------------------------------------------

SECTION 3.6. Specific Performance. Each Stockholder acknowledges that if such
Stockholder fails to perform any of its obligations under this Agreement
immediate and irreparable harm or injury would be caused to Parent and Merger
Sub for which money damages would not be an adequate remedy. In such event, each
Stockholder agrees that Parent shall have the right, in addition to any other
rights it may have, to specific performance of this Agreement. Accordingly, if
Parent should institute an action or proceeding seeking specific enforcement of
the provisions hereof, each Stockholder hereby waives the claim or defense that
Parent has an adequate remedy at law and hereby agrees not to assert in any such
action or proceeding the claim or defense that such a remedy at law exists. Each
Stockholder further agrees to waive any requirements for the securing or posting
of any bond in connection with obtaining any such equitable relief.

SECTION 3.7. Notice. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been duly given or made
(i) if given by facsimile, when the facsimile is transmitted and the appropriate
facsimile confirmation is received or (ii) if given by overnight courier or
personal delivery, when delivered (or at such other address for a party as shall
be specified by like notice, except that notices of changes of address shall be
effective upon receipt):

(a) If to Parent, at the address set forth in the Merger Agreement.

(b) If to a Stockholder, at the address set forth below such Stockholder’s name
on Schedule I attached hereto.

SECTION 3.8. Expenses. Except as otherwise expressly set forth herein or in the
Merger Agreement, all fees, costs and expenses incurred in connection with this
Agreement or the Merger Agreement and the transactions contemplated hereby shall
be paid by the party incurring such fees, costs and expenses.

SECTION 3.9. Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

SECTION 3.10. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the maximum extent possible.

SECTION 3.11. Entire Agreement; No Third-Party Beneficiaries. This Agreement and
the Merger Agreement constitute the entire agreement, and supersede any and all
other prior agreements and undertakings (both written and oral), among the
parties hereto, or any

 

6



--------------------------------------------------------------------------------

of them, with respect to the subject matter hereof, and this Agreement is not
intended to confer upon any other Person any rights or remedies hereunder.

SECTION 3.12. Assignment. This Agreement shall not be assigned by operation of
law or otherwise, and any purported assignment in violation of this Section 3.12
shall be void ab initio.

SECTION 3.13. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed entirely within that State.

SECTION 3.14. Amendment. This Agreement may not be amended except by an
instrument in writing signed by Parent and the Stockholders.

SECTION 3.15. Waiver. Any party hereto may (i) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(ii) waive any inaccuracies in the representations and warranties of the other
parties hereto contained herein or in any document delivered pursuant hereto and
(iii) waive compliance by the other parties hereto with any of their agreements
or conditions contained herein. Any agreement on the part of a party hereto to
any such extension or waiver shall be valid only as against such party and only
if set forth in an instrument in writing signed by such party. The failure of
any party hereto to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of those rights.

SECTION 3.16. Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which shall
constitute one and the same agreement.

SECTION 3.17. No Ownership Interest. Nothing contained in this Agreement shall
be deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of or with respect to any Shares. All rights, ownership and economic
benefits of and relating to the Shares remain vested in and belong to the
Stockholder, and Parent shall have no authority to direct the Stockholder in the
voting or disposition of any of the Shares, except as otherwise provided herein.
For the avoidance of doubt, nothing in this Section 3.17 is intended to restrict
or limit Parent’s rights under this Agreement, including without limitation,
Parent’s rights under Section 1.3.

SECTION 3.18. Merger Agreement. Parent acknowledges that the Stockholders have
been induced to enter into this Agreement based on the terms and conditions of
the Merger Agreement.

[remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the date first written above.

 

JARDEN CORPORATION By:   /s/ IAN G. H. ASHKEN   Name: Ian G. H. Ashken   Title:
Vice Chairman and Chief Financial Officer STOCKHOLDERS:   /s/ BRIAN ANDERSON  
Name: BRIAN ANDERSON   /s/ CHRISTOPHER C. AMES   Name: CHRISTOPHER C. AMES   /s/
MONTE BAIER   Name: MONTE BAIER   /s/ WILFORD D. GODBOLD, JR.   Name: WILFORD D.
GODBOLD, JR.   /s/ RICHARD J. HECKMANN   Name: RICHARD J. HECKMANN   /s/ ROBIN
E. HERNREICH   Name: ROBIN E. HERNREICH   /s/ THOMAS HILLEBRANDT   Name: THOMAS
HILLEBRANDT   /s/ LOU L. HOLTZ   Name: LOU L. HOLTZ



--------------------------------------------------------------------------------

  /s/ DUDLEY MENDENHALL   Name: DUDLEY MENDENHALL   /s/ J. WAYNE MERCK   Name:
J. WAYNE MERCK   /s/ ANN MEYERS   Name: ANN MEYERS   /s/ ALFRED E. OSBORNE, JR.
  Name: ALFRED E. OSBORNE, JR.   /s/ DAN QUAYLE   Name: DAN QUAYLE   /s/ JOHN
RANGEL   Name: JOHN RANGEL   /s/ EDWARD F. RYAN   Name: EDWARD F. RYAN   /s/
DAVID SATODA   Name: DAVID SATODA



--------------------------------------------------------------------------------

Schedule I

 

Name and Address of Stockholder

   Shares Owned
of Record    Shares
Beneficially Owned

Brian Anderson

5818 El Camino Real

Carlsbad, CA 92008

   0    48,934

Christopher C. Ames

5818 El Camino Real

Carlsbad, CA 92008

c/o Corporate Secretary

   0    14,500

Monte H. Baier

5818 El Camino Real

Carlsbad, CA 92008

   0    135,000

Wilford D. Godbold, Jr.

5818 El Camino Real

Carlsbad, CA 92008

c/o Corporate Secretary

   1,000    73,500

Richard J. Heckmann

5818 El Camino Real

Carlsbad, CA 92008

c/o Corporate Secretary

   308,132    1,119,632

Robin E. Hernreich

5818 El Camino Real

Carlsbad, CA 92008

c/o Corporate Secretary

   45,150    126,650

Thomas Hillebrandt

5818 El Camino Real

Carlsbad, CA 92008

   689    56,717

Lou Holtz

5818 El Camino Real

Carlsbad, CA 92008

c/o Corporate Secretary

   0    66,500

Dudley Mendenhall

5818 El Camino Real

Carlsbad, CA 92008

   2,000    152,000

J. Wayne Merck

5818 El Camino Real

Carlsbad, CA 92008

c/o Corporate Secretary

   48,282    653,282

Ann Meyers

5818 El Camino Real

Carlsbad, CA 92008

c/o Corporate Secretary

   0    39,000



--------------------------------------------------------------------------------

Alfred E. Osborne, Jr.

5818 El Camino Real

Carlsbad, CA 92008

c/o Corporate Secretary

   41,500    113,000

Dan Quayle

5818 El Camino Real

Carlsbad, CA 92008

c/o Corporate Secretary

   21,000    67,500

John Rangel

5818 El Camino Real

Carlsbad, CA 92008

   67,327    391,660

Edward F. Ryan

5818 El Camino Real

Carlsbad, CA 92008

c/o Corporate Secretary

   19,379    121,273

David Satoda

5818 El Camino Real

Carlsbad, CA 92008

   300    56,134